IKON OFFICE SOLUTIONS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
(as amended and restated, effective January 1, 2005)

1. Purpose. The purpose of the IKON Office Solutions, Inc. Executive Deferred
Compensation Plan (the “Plan”) is to permit certain eligible employees of IKON
Office Solutions, Inc. (“IKON”) to defer a portion of their salary, bonus and
equity awards, and to receive such deferred amounts at a specified time in the
future. Effective March 1, 2006, IKON will make matching contributions to the
Plan for eligible employees who defer a portion of their Short Term Incentive
bonus to the Plan. Any such matching contributions will be subject to a vesting
schedule and distributed in the form of shares of IKON common stock at a
specified time in the future. The Plan is intended to constitute an unfunded
deferred compensation arrangement for a select group of management or highly
compensated employees. The Plan is also intended to be maintained and operated
in accordance with the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended, with respect to those deferrals to the Plan after
December 31, 2004.

2. Definition. Unless the context otherwise requires, the following words as
used herein shall have the following meanings:

(a) “Administrator” shall mean the person or persons so designated and acting
under Paragraph 17 hereof.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(c) “Compensation” shall mean all salaries, cash-based bonuses or awards payable
by IKON under any IKON bonus plan or Equity Plan, but shall not include STI. In
addition, the term “Compensation” shall not include IKON contributions under the
IKON Retirement Savings Plan or any fringe benefits.

(d) “Disability” shall mean as such term is defined in IKON’s Long-Term
Disability Plan, as amended from time to time.

(e) “Effective Date” shall mean January 1, 2005, the effective date of this
amended and restated Plan. The rights of a Participant whose participation in
the Plan commenced prior to the Effective Date and who remains a Participant on
the Effective Date shall be governed by the terms of the amended and restated
Plan as set forth herein.

(f) “Election Form” shall mean an election form executed by each Participant and
IKON setting forth certain information relating to the Participant’s
participation in the Plan.

(g) “Equity Plan” shall mean IKON’s 2000 Executive Incentive Plan, IKON’s Long
Term Incentive Compensation Plan, IKON’s Stock Award Plan, effective
February 22, 2006, IKON’s 2006 Omnibus Equity Compensation Plan, and any other
equity-based incentive plan or arrangement established by IKON.

(h) “Equity Rights” shall mean all stock-based awards under an Equity Plan, but
shall not include any stock options.

(i) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(k) “Group I Employee” shall mean as such term is defined in Paragraph 3 below.

(l) “Group II Employee” shall mean as such term is defined in Paragraph 3 below.

(m) “Identification Date” shall mean December 31.

(n) “IKON” shall mean IKON Office Solutions, Inc., an Ohio corporation, formerly
known as Alco Standard Corporation.

(o) “Key Employee” shall mean a Participant who is one of the following (i) an
officer of IKON having annual compensation greater than $135,000 (adjusted for
inflation pursuant to Section 416(i) of the Code and limited to the top 50
employees of IKON), (ii) a 5% owner of IKON, or (iii) a 1% owner of IKON having
annual compensation from IKON of more than $150,000, subject to such other
determinations made by the Administrator, in its sole discretion, in a manner
consistent with the regulations issued under Section 409A of the Code.

(p) “Normal Retirement Age” shall mean the Participant has both (i) attained at
least age 55 and (ii) completed five years of service with IKON, which shall be
based on the anniversary of the Participant’s first day of employment with IKON
or any subsidiary.

(q) “Participant” shall mean any person employed by IKON who is eligible to
participate in the Plan pursuant to Paragraph 3 below, and who has elected to
participate in the Plan, or any former employee entitled to receive a
distribution under the terms of the Plan.

(r) “Plan” shall mean this IKON Office Solutions, Inc. Executive Deferred
Compensation Plan, as amended from time to time.

(s) “Plan Year” shall mean the period beginning on January 1 and ending on
December 31 of each year.

(t) “STI” shall mean a Participant’s annual bonus payable pursuant to IKON’s
Short Term Incentive program, as amended from time to time.

(u) “Separation Date” shall mean the last day on which a Participant is employed
by IKON on account of a Separation From Service.

(v) “Separation From Service” shall mean a Participant’s separation from service
with IKON within the meaning of Section 409A of the Code and the regulations
issued thereunder.

(w) “Specified Employee” shall mean a Participant who at any time during the
12 month period ending on an Identification Date is a Key Employee. If a
Participant would be deemed a Key Employee as of an Identification Date, the
Participant is treated as a “Specified Employee” for the 12 month period
beginning on the fourth month following the end of the 12 month period following
the Identification Date.

3. Participation. Any person who was a Participant in the Plan immediately prior
to the Effective Date shall continue to be a Participant in the Plan as of the
Effective Date. After the Effective Date, any person who is (a) employed by
IKON, (b) subject to a change in control agreement, and (c) a United States
taxpayer shall also be eligible to participate in the Plan for the Plan Year
that immediately follows such person meeting such requirements; any such person
who meets the foregoing criteria, along with any Participant in the Plan
immediately prior to the Effective Date, shall hereinafter be referred to as a
“Group I Employee”.

Effective March 1, 2006, any person who is (a) employed by IKON, (b) at a Grade
16 or higher level (or such equivalent thereof), but is not subject to a change
in control agreement, and (c) a United States taxpayer, shall also be eligible
to participate in the Plan for the Plan Year that immediately follows such
person meeting such requirements; provided, that for the 2006 Plan Year, any
person who has met the foregoing requirements by February 28, 2006, may elect to
participate in the Plan for the 2006 Plan Year. Any person who meets the
foregoing criteria shall hereinafter be referred to as a “Group II Employee”.

If a Participant has a change in employment status with IKON so that the
Participant changes from a Group I Employee to a Group II Employee or
vice-versa, the determination of whether the Participant is a Group I Employee
or Group II Employee for purposes of a Plan Year shall be made as of the
person’s status with IKON on the December 31 immediately prior to such Plan
Year. If a Participant has a change in status with IKON so that during a Plan
Year the Participant ceases to qualify as either a Group I Employee or Group II
Employee, but such person has not incurred a Separation From Service, such
person’s deferrals to the Plan shall continue for the remainder of the Plan
Year; however, for any subsequent Plan Year, such person shall not be eligible
to make deferral elections to the Plan for a Plan Year until such person again
qualifies as a Group I Employee or Group II Employee prior to the beginning of
any Plan Year. If a Participant has a Separation From Service, no further
deferrals to the Plan shall be made for such Participant after the Participant’s
Separation Date.

A person eligible under this Paragraph 3 shall become a Participant by executing
an Election Form and such other forms as may be required by the Administrator.

4. Deferrals.

(a) Initial Deferrals – Type of Deferral – Group I Employees. Prior to the
beginning of each Plan Year during the term of the Plan, a Group I Employee may
irrevocably elect to defer a portion of his Compensation and/or STI that will
become payable during the following Plan Year; provided, that with respect to
any Compensation that is based on service or performance over a fiscal year that
is not a calendar year, such election must be made no later than the time
determined by the Administrator in accordance with the requirements of
Section 409A of the Code. A Group I Employee may also elect to defer to the Plan
the receipt of shares of IKON common stock that he will become entitled to
receive pursuant to an award of Equity Rights under an Equity Plan, provided
that (i) the election to defer is made within 30 days of the date of grant of
the Equity Right and such deferral applies to shares of IKON common stock that
will not vest sooner than the thirteenth month following the date of grant of
such Equity Right; (ii) the Administrator may, in his sole discretion,
(A) impose such additional terms and conditions, as he may deem necessary and
appropriate, on any deferral of IKON common stock to the Plan, and (B) reject or
cease any such deferral of the IKON common stock to the Plan, subject to the
requirements under Section 409A of the Code; and (iii) any IKON common stock
deferred from an Equity Right to the Plan is IKON common stock, not its cash
equivalent.

The amount of the deferral for each Plan Year may vary, but cash deferrals must
be projected to be no less than $5,000 for any Plan Year. The amount to be
deferred for a Plan Year will be deducted from the Participant’s Compensation
and/or STI otherwise payable by IKON to the Participant. In the case of
deferrals from salary, such deferrals will be made in substantially equal
installments.

(b) Initial Deferrals – Type of Deferral – Group II Employees. Effective
March 1, 2006, prior to the beginning of each Plan Year during the term of the
Plan, a Group II Employee may irrevocably elect to defer up to 20% of the STI
that will become payable to him for IKON’s fiscal year ending in the following
Plan Year; provided, however, that with respect to the STI that will become
payable pursuant to IKON’s fiscal year ending September 30, 2006, a Group II
Employee may irrevocably elect to defer a portion of such STI by making such
election within the time period determined by the Administrator, but no later
than March 30, 2006. A Group II Employee shall not be eligible to defer
Compensation or Equity Rights to the Plan.

The amount of the deferral for each Plan Year may vary, and the amount to be
deferred for a Plan Year will be deducted from the Participant’s STI otherwise
payable by IKON to the Participant.

(c) Initial Deferrals – Time of Distribution – Group I and Group II Employees.
At the time of the initial election to defer, a Participant shall specify the
length of time for which receipt of cash and/or shares of IKON common stock, as
applicable, may be deferred, provided that (i) (A) the deferral period for STI
that is subject to matching contributions under Paragraph 5 below, must extend
for at least 5 years beyond the end of the Plan Year in which the STI would
otherwise have been paid, and (B) the deferral period for Compensation, STI in
excess of the amount that is subject to matching contributions under Paragraph 5
below, and Equity Rights, must extend at least until the January following the
end of the Plan Year in which the Compensation, excess STI and Equity Rights, as
applicable, would otherwise have been paid/distributed, but for the election to
defer; and (ii) distributions must commence no later than the January following
the year in which the Participant attains age 60 or the January following the
year in which the Participant has a Separation From Service.

(d) Subsequent Deferrals. A Participant may subsequently elect to defer the
distribution of benefits to a later date than that selected pursuant to
subparagraph (c) above by providing written notice of such election to the
Administrator; provided, however, that (i) with respect to deferrals of
Compensation, STI and Equity Rights to the Plan after December 31, 2004, the
election to defer must be made (A) at least 12 months prior to the date the
deferral is scheduled to be paid/distributed as elected by the Participant
pursuant to subparagraph (c) above, (B) the new payment date for such deferral
cannot be sooner than 5 years from the date such deferral was originally
scheduled to be paid/distributed as elected by the Participant pursuant to
subparagraph (c) above, and (C) the election pursuant to this subparagraph
(d) shall be irrevocable, but shall not take effect until at least 12 months
after the date on which the subsequent deferral election is made; and (ii) with
respect to deferrals of Compensation, STI and Equity Rights to the Plan that
were deferred, and earned and vested, prior to January 1, 2005, the election
must be made by December 31 of the second year prior to the date on which
deferrals of Compensation, STI and Equity Rights would otherwise have been paid.
Except as provided in Paragraph 11 or as permitted pursuant to the special
election permitted by the following sentence, any subsequent deferral election
pursuant to this subparagraph (d) may be made only once. Notwithstanding the
foregoing, with respect to deferrals of Compensation, STI and Equity Rights to
the Plan after December 31, 2004, a Participant will have a one-time opportunity
to change the timing of such distribution to a date that is later than the
earliest date such amount can be received pursuant to subparagraph (c) above
without having to comply with the requirements of clause (i) above; provided,
that such election shall be made at the time determined by the Administrator,
but in no event later than December 31, 2006.

5. Matching Contributions. Effective March 1, 2006 for STI deferrals made to the
Plan on and after March 1, 2006, IKON shall credit to each Participant’s IKON
index account matching contributions based on the percentage of STI deferred to
the Plan by the Participant, the Participant’s employment level at IKON, and
whether the Participant is a Group I Employee or Group II Employee.
Specifically, unless otherwise determined by IKON’s Retirement Plans Committee
or such other committee appointed by IKON’s Board of Directors with the
authority to determine matching contributions under the Plan, for each Plan Year
for Group I Employees, IKON will match 100% of the (i) first 75% of STI deferred
to the Plan by IKON’s Chief Executive Officer, (ii) first 50% of STI deferred to
the Plan by a Participant who has an employment grade of Level 1 (or its
equivalent), and (iii) first 30% of STI deferred to the Plan by a Participant
who has an employment grade of Level 2 (or its equivalent). For each Plan Year
for Group II Employees, unless otherwise determined by IKON’s Retirement Plans
Committee or such other committee appointed by IKON’s Board of Directors with
the authority to determine matching contributions under the Plan, IKON will
match 100% of the STI deferred to the Plan by such Participant. All matching
contributions pursuant to this Paragraph 5 shall be credited to the IKON index
account and shall be distributed to the Participant at the same time that the
STI for which the matching contribution is made is distributed to the
Participant.

6. Investment Accounts. Amounts deferred by a Participant pursuant to
Paragraph 4 will be credited to one or more accounts established by IKON in the
name of the Participant. Deferrals of Compensation and STI (“Monetary
Deferrals”) will be credited to the cash deferral account and/or the IKON index
account based on the Participant’s selection of investment index alternatives as
described below; provided, however, that any Monetary Deferrals made to the Plan
after December 31, 2005 will only be credited to the IKON index account. All
matching contributions to the Plan pursuant to Paragraph 5 will only be credited
to the IKON index account. Deferral of shares of IKON common stock will be
credited to the IKON stock account as described below.

Cash Deferral Account

Except for Monetary Deferrals credited to a Participant’s IKON index account
(see below), a Participant’s Monetary Deferrals will be credited to the
Participant’s cash deferral account. No Monetary Deferrals will be credited to
the Participant’s cash deferral account after December 31, 2005. A Participant’s
cash deferral account will be denominated in dollars and will be credited with
earnings based on the performance of various investment alternatives selected by
the Participant from among those made available by IKON from time to time.

A Participant may request a change in the allocation of his cash deferral
account from among the various available alternatives at any time. Any such
change received by the Administrator or IKON’s service provider before
11:59 P.M. Eastern Time of a business day (i.e. a day on which the New York
Stock Exchange is open for business) will become effective as of the next
business day. Changes received on a non-business day will be deemed to be
received on the next business day following receipt.

A Participant may reallocate amounts from the cash deferral account to the IKON
index account at such times and under such conditions as determined by the
Administrator. Any reallocation to the IKON index account will be subject to the
provisions described below.

For Plan Years beginning prior to January 1, 2006, a Participant may select
investment alternatives for his cash deferral account for any such Plan Year
that are different from the investment alternatives the Participant selected for
any such prior Plan Year, however, the investment alternatives the Participant
selects for Monetary Deferrals credited to his cash deferral account for any
such Plan Year must be the same for all amounts credited to his cash deferral
account for any such Plan Year and any changes the Participant makes to his cash
deferral account for such a Plan Year will apply to all Monetary Deferrals
credited to his cash deferral account for such Plan Year.

IKON Index Account

One investment alternative will be denominated in share units in IKON common
stock. A Participant’s IKON index account will be denominated solely in share
units (representing the right to receive an equivalent number of shares of IKON
common stock) and will be credited with additional share units to reflect cash
dividends paid by IKON in respect of its common stock. Any Monetary Deferrals
for which a Participant has selected the IKON common stock as an investment
alternative will be credited to his IKON index account on such date and under
such conditions as determined by the Administrator and set forth in the Plan
prospectus. A Participant may reallocate his cash deferral account to his IKON
index account at such times and under such conditions as permitted by the
Administrator. All matching contributions will be credited to the Participant’s
IKON index account on such date and under such conditions as determined by the
Administrator and set forth in the Plan prospectus. All amounts deferred or
reallocated to a Participant’s IKON index account must remain denominated in
share units and may not be reversed or otherwise re-credited to the
Participant’s cash deferral account, nor may such amounts be otherwise converted
into cash at any time.

IKON Stock Account

Any deferral by a Participant of any IKON common stock from an Equity Plan will
be credited to the Participant’s IKON stock account. The account will initially
be denominated solely in share units (representing the right to receive an
equivalent number of shares of IKON common stock) and will be credited with
additional share units to reflect cash dividends paid by IKON in respect of its
common stock.

All amounts deferred into a Participant’s IKON stock account must remain
denominated in share units and may not be converted to dollars at any time.

7. Rabbi Trust. IKON intends to contribute all Participant deferrals of IKON
common stock from an Equity Plan to a “rabbi trust” (the “Trust”) to be
established for this purpose. In addition, once matching contributions vest,
IKON intends to contribute shares of IKON common stock from an Equity Plan to
the Trust. Any such common stock will be credited to a sub-account which may be
used for distributions of IKON common stock with respect to a Participant’s IKON
stock account. In addition, IKON may, at its discretion, contribute to the Trust
IKON common stock to the extent that one or more Participants select IKON common
stock as an investment alternative with respect to Monetary Deferrals. Any such
common stock will be credited to a sub-account which may be used for
distributions of IKON common stock with respect to a Participant’s IKON Index
Account. Assets held in the Trust will be subject to the claims of creditors of
IKON.

The Trust shall be deemed to be the owner of all shares held in the Trust for
corporate law purposes. The trustee of the Trust (the “Trustee”) shall retain
all incidents of ownership in any shares held in the Trust, including the right
to vote such shares and to receive dividends paid in respect of such shares. The
Trustee may, but is not obligated to, reinvest any cash dividends received in
respect of shares of IKON common stock held in the Trust to purchase additional
shares of IKON common stock.

8. Vesting.

(a) Compensation and STI. A Participant shall be fully vested in all deferrals
of Compensation and STI.

(b) Equity Rights. A Participant shall become vested in Equity Rights on the
date such Equity Rights become vested in accordance with the terms of the award
agreement issued to the Participant providing for such Equity Rights. If a
Participant has a Separation From Service prior to becoming vested in any such
Equity Rights, the Equity Rights that have not vested as of the date of such
Separation From Service shall be forfeited and the Participant shall not have
any rights to such Equity Rights under this Plan.

(c) Matching Contributions. A Participant shall become vested in any matching
contributions made to the Plan on his behalf pursuant to Paragraph 5 as follows;
provided, that the vesting schedule described below shall apply separately to
each matching contribution credited to the Participant’s IKON index account so
that the years of service necessary to vest in any such matching contributions
shall begin to accrue on the date the matching contributions are credited to the
Participant’s IKON index account:

Except as provided below, the matching contributions credited to a Participant’s
IKON index account shall vest in equal installments of 1/3 on the third, fourth
and fifth anniversary of the date such matching contributions were credited to
the Participant’s IKON index account so long as the Participant is employed by
IKON on the applicable date. Notwithstanding the foregoing, once the Participant
has attained Normal Retirement Age, the vesting of the matching contributions
shall be as described in the following paragraphs, as applicable.

If on or prior to the date on which the matching contributions are credited to a
Participant’s IKON index account, the Participant has attained Normal Retirement
Age, the vesting schedule set forth in the immediately preceding paragraph shall
not apply and, instead, the matching contributions credited to the Participant’s
IKON index account shall vest in equal installments of 1/4 on the first, second,
third and fourth anniversary of the date such matching contributions were
credited to the Participant’s IKON index account if the Participant is employed
by IKON on the applicable date.

If after the date on which the matching contributions are credited to a
Participant’s IKON index account the Participant attains Normal Retirement Age,
the vesting schedules set forth above shall not apply and, instead, the matching
contributions credited to the Participant’s IKON index account shall vest as
follows: (i) if the Participant attains Normal Retirement Age prior to the third
anniversary of the date the matching contributions are credited to the
Participant’s IKON index account, (A) on the next anniversary of the date the
matching contributions were initially credited to the Participant’s IKON index
account that occurs immediately after the Participant attains Normal Retirement
Age, the total percentage of matching contributions that would have been vested
had the Participant attained Normal Retirement Age on the date the matching
contributions were initially credited to the Participant’s IKON index account
shall become vested, provided the Participant is employed by IKON on such date,
and (B) the vesting schedule provided in the immediately preceding paragraph
shall thereafter apply with respect to the remaining unvested matching
contributions credited to the Participant’s IKON index account; or (ii) if the
Participant attains Normal Retirement Age on or after the third anniversary of
the date the matching contributions are initially credited to the Participant’s
IKON index account, the matching contributions that that have not previously
vested shall become fully vested on the next anniversary of the date on which
the matching contributions were initially credited to the Participant’s IKON
index account under clause (i) that occurs immediately after the Employee
attains Normal Retirement Age, provided the Employee is employed by IKON on such
date.

Unless otherwise provided in an employment agreement between the Participant and
IKON that has been properly approved by IKON in accordance with established
policy, if the Participant has a Separation From Service prior to the date for
any portion of the matching contributions credited to the Participant’s IKON
index account to have vested as described above, the matching contributions that
have not vested as of such date shall be forfeited and the Participant shall not
be entitled to receive a distribution of shares of IKON common stock relating to
any forfeited matching contributions; provided, however, that if the Participant
has a Separation From Service on account of death or Disability, all of the
Participant’s unvested matching contributions shall become vested as of the date
of the Participant’s Separation From Service on account of death or Disability.

(d) Cash Dividends. The value of all share units that are attributable to
dividend equivalents which are credited to a Participant’s IKON index account or
IKON stock account shall be fully vested on the date such dividend equivalents
are credited as share units to the Participant’s account.

9. Amount and Timing of Payments. Except as otherwise provided in Paragraphs 10
and 11, amounts to which a Participant is entitled under the Plan shall be
valued as of December 1 of the Plan Year preceding the year specified in his
Election Form, and shall be paid to the Participant in a lump sum within 60 days
thereafter. Alternatively, if the Participant so elects, distributions may be
made in substantially equal annual installments over a period not to exceed 10
years, beginning within 60 days after December 1 of the year preceding the year
specified in the Participant’s Election Form; provided, that, with respect to
the election as to a form of distribution other than lump sum for deferrals of
Compensation, STI and Equity Rights, the form of distribution must be set forth
in the Participant’s Election Form at the time the Participant makes his initial
election to defer such amount.

A Participant may subsequently elect to change the form of distribution to one
that is permitted by the Plan by providing written notice of such election to
the Administrator; provided, however, that (i) with respect to deferrals of
Compensation, STI and Equity Rights to the Plan after December 31, 2004, the
election to change the form of distribution must be made (A) at least 12 months
prior to the date the deferral is scheduled to be paid/distributed as elected by
the Participant pursuant to Paragraph 4(c) above, (B) the new payment date for
such deferral cannot be sooner than 5 years from the date such deferral was
originally scheduled to be paid/distributed as elected by the Participant
pursuant to Paragraph 4(c) above, and (C) the election pursuant to this clause
(i) shall be irrevocable, but shall not take effect until at least 12 months
after the date on which the election is made; and (ii) with respect to deferrals
of Compensation, STI and Equity Rights to the Plan that were earned and vested
prior to January 1, 2005, the election to change the form must be made by
December 31 of the second year prior to the date on which deferrals of
Compensation, STI and Equity Rights would otherwise have been paid.
Notwithstanding the foregoing, with respect to deferrals of Compensation, STI
and Equity Rights to the Plan after December 31, 2004, a Participant will have a
one-time opportunity to change the form of such distribution without having to
comply with the requirements of clause (i) above; provided, that such election
shall be made at the time determined by the Administrator, but in no event later
than December 31, 2006.

All matching contributions credited to the Participant’s IKON index account
shall be distributed in the same form as the Participant elected as to his
corresponding STI.

All distributions from the Participant’s cash deferral account (or the cash
sub-account under the Participant’s IKON stock account, if any) shall be made in
cash. All distributions from the Participant’s IKON index account shall be made
in shares of IKON common stock on a one-for-one basis for the share units
credited to the account (and cash in lieu of fractional shares). All
distributions from the IKON stock account shall be made in shares of IKON common
stock on a one-for-one basis for the share units credited to the account (and
cash in lieu of fractional shares).

10. Death. Notwithstanding any contrary election in a Participant’s Election
Form, if a Participant dies before receiving full payment of all amounts to
which he is entitled under the Plan, the beneficiary or beneficiaries designated
by the Participant in his Election Form (or subsequent, valid Change of
Beneficiary form on file with the Administrator) shall receive the balance in
the Participant’s cash deferral account, IKON index account and IKON stock
account (valued as of the end of the calendar month in which the Participant
dies), in a lump sum payment, as soon as administratively practicable following
the Participant’s date of death.

11. Separation From Service. If a Participant has a Separation From Service
after he attains age 60, the Participant’s cash and stock distribution will be
made in accordance with the Participant’s Election Form. If a Participant has a
Separation From Service before he attains age 60, he shall receive either
(i) the cash and stock distribution on the date of designation on the
Participant’s Election Form or (ii) the balance in his cash deferral account,
IKON index account and IKON stock account (valued as of the end of the Plan Year
in which the Participant’s employment terminates), in a lump sum payment, in
January of the year following his Separation Date if designated on his Election
Form. Notwithstanding anything to the contrary, if the payment to a Participant
under the Plan of Compensation, STI or Equity Rights that is deferred to the
Plan after December 31, 2004, is on account of a Separation From Service,
whether pursuant to this Paragraph 11 or as elected by the Participant in his
Election Form, if the Participant is a Specified Employee, such Participant
shall not receive such distribution until the later to occur of (i) the seventh
month following the Participant’s Separation Date or (ii) in January of the year
following his Separation Date.

12. Beneficiary Designation. A Participant shall designate in his Election Form
the beneficiary or beneficiaries, who shall, in the event of his death, receive
the payments to which the Participant would otherwise have been entitled. This
designation may be amended in writing and filed with the Administrator from time
to time by the Participant. In the event that there is no effective beneficiary
designation when such amounts are payable, payment shall be made to the members
of the first surviving class of the Participant in the following priority:

(a) spouse;

(b) the living children (including adopted children) in equal amounts;

(c) estate.

13. Incapacity of Recipient. Any payment required to be made under the Plan to a
person who is under a Disability may be made to or for the benefit of such
person in any of the following ways as the Administrator shall determine:

(a) to such person;

(b) to the legal representatives of such person;

(c) to a near relative of such person to be used for his benefit; or

(d) to pay the expenses of support, maintenance or education of such person.

The Administrator shall not be required to see to the application by any third
party of payments made pursuant to this Paragraph 13.

14. Responsibility for Payment. All amounts payable under the Plan shall be paid
by IKON. IKON may, in its sole discretion, determine the manner in which it
shall finance its obligation to pay such amounts.

15. Non-Assignment. Except as hereinafter provided with respect to marital or
family support disputes, no amount payable under the Plan shall be subject to
assignment, transfer, sale, pledge, encumbrance, alienation or charge by the
Participant or any beneficiary. Any attempt to assign, transfer, sell, pledge,
encumber, alienate or charge any amount hereunder shall be without effect. In
cases of marital or family support disputes, the Administrator will observe the
terms of the Plan unless and until ordered to do otherwise by a state or federal
court. As a condition of participation in the Plan, the Participant shall agree
to hold IKON harmless from any claim that arises out of obeying an order of any
state or federal court with respect to marital or family support disputes,
whether such order effects a judgment of such court or is issued to enforce a
judgment or order of another court.

16. Unsecured Obligation. Other than the assets contributed to the Trust
pursuant to Paragraph 7, IKON shall not segregate or physically set aside any
funds or assets as a result of this Plan. Neither a Participant, nor his
beneficiary, nor any other person shall be deemed to have, pursuant to this
Plan, any property interest, legal or equitable, in any specific asset of IKON
or any specific asset in the Trust. To the extent that any person acquires any
right to receive payments under this Plan or an Election Form, such right shall
be no greater than, nor shall it have any preference or priority over, the
rights of any unsecured general creditor of IKON.

17. Administration. The Plan shall be administered by a Committee selected from
time to time by the Board of Directors of IKON (the “Committee”). The Committee
shall select an Administrator from time to time to administer the Plan under the
general policy guidance of the Committee. The Administrator shall be one or more
persons who shall be responsible for:

(a) maintaining any records necessary in connection with the Plan;

(b) making calculations under the Plan;

(c) interpreting the provisions of the Plan; and

(d) otherwise administering the Plan in accordance with its terms.

18. Claims Procedures. At any time the Administrator makes a determination
adverse to a Participant or beneficiary with respect to a claim for payment or
participation under the Plan, the Administrator shall notify the claimant in
writing of such determination, such notification shall be in a manner calculated
to be understood by the claimant, and shall set forth:

(a) the specific reason or reasons for such determination;

(b) a reference to the specific provision or provisions of the Plan on which
such determination is based;

(c) a description of any additional material or information necessary to perfect
the claim, and an explanation of the reason that such material is required; and

(d) a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

A person who receives notice of an adverse determination by the Administrator
with respect to a claim may request, within 60 days of receipt of such notice,
that the Committee review the Administrator’s determination. This request may be
made on behalf of a claimant by a duly authorized representative. The claimant
or representative may review pertinent documents and submit issues and comments
with respect to the controversy to the Committee. The Committee shall render a
decision within 60 days of a request for review (or within 120 days under
special circumstances), which decision shall be in writing, set forth in a
manner calculated to be understood by the claimant, and shall set forth (i) the
specific reason or reasons for the decision reached, (ii) the specific
provisions of the Plan on which the decision is based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records or other information relevant
to the claimant’s claim for benefits, and (iv) a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures, and a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA. A copy of the ruling
shall be forwarded to the claimant.

19. Employee Benefit Plans. This Plan shall not in any way affect a
Participant’s right to participate in any pension, profit-sharing, incentive,
thrift, group health insurance, stock option, termination pay or similar plan of
IKON, which is now in effect or may hereafter be adopted, to the extent that the
Participant is entitled to participate under the applicable terms and provisions
of such plan, except that the amounts deferred herein shall not be included in
determining a Participant’s benefits under any retirement plans qualified under
Section 401(a) of Code.

20. Amendment. The Board of Directors of IKON shall have the power to amend this
Plan at any time; provided, however, that, except as set forth below or in
Paragraphs 21, 22 and 23, no amendment or termination of the Plan shall have a
material adverse effect upon a Participant unless he consents to such amendment
or termination in writing. Notwithstanding the foregoing, the Administrator may
make all technical, administrative, regulatory and compliance amendments to the
Plan that are necessary so the Plan meets the requirements of Section 409A of
the Code.

21. Termination. This Plan shall remain in effect until terminated by the Board
of Directors of IKON. The Board of Directors of IKON shall have the right to
terminate the Plan in whole or in part, for any reason, including pursuant to a
determination that proposed or pending tax law changes or other events cause, or
are likely in the future to cause, the Plan to have an adverse financial impact
upon IKON. In such event, IKON shall have no liability or obligation under the
Plan or the Participant’s Election Form (or any other document), provided that
(i) IKON distributes to each Participant, in a lump sum payment, the balance in
his cash deferral account, IKON index account and IKON stock account, valued as
of the end of the month in which such termination occurs, and (ii) with respect
to deferrals of Compensation, STI and Equity Rights to the Plan after
December 31, 2004, (A) all arrangements sponsored by IKON that would be required
to be aggregated with the Plan under Prop. Treas. Reg. §1.409A-1(c) if the
Participant participated in such arrangements are terminated, (B) no payments
other than payments that would be payable under the terms of such arrangements
if the termination had not occurred are made within 12 months of the termination
of the arrangements, (C) all payments are made within 24 months of the
termination of the arrangements, and (D) IKON does not adopt a new arrangement
that would be aggregated with any terminated arrangement under Prop. Treas. Reg.
§1.409A-1(c) if the same Participant participated in both arrangements at any
time within the 5 years following the date of termination of the arrangement.

22. Acceleration. With respect to deferrals of Compensation, STI and Equity
Rights that are deferred to the Plan, and earned and vested, prior to January 1,
2005, IKON shall have the right at any time to cause the payment of all amounts
thereafter due to a Participant to be paid in a single lump sum or in such other
accelerated manner as IKON shall deem appropriate. The amount of any lump sum
payment shall be the value of a Participant’s cash deferral account, IKON index
account and IKON stock account, valued as of the end of the month following
IKON’s determination to accelerate payments. If IKON accelerates payment to more
than 70% of all Participants pursuant to this provision, it must accelerate
payment to all Participants under the Plan in a comparable manner; provided,
however, that this shall only apply with respect to the deferrals of
Compensation, STI and Equity Rights that are deferred to the Plan, and earned
and vested, prior to January 1, 2005.

23. Change in Control. In the event of a Change in Control (as defined below),
the Participant shall receive, in a lump sum payment, the balance in his cash
deferral account, IKON index account and IKON stock account, valued as of the
end of the month in which such Change in Control occurs.

For purposes of this Plan, the term “Change in Control” shall mean any of the
following events:

(a) With respect to deferrals of Compensation, STI and Equity Rights that are
deferred to the Plan, and earned and vested, prior to January 1, 2005,

(i) any Person, together with its affiliates and associates (as such terms are
used in Rule 12b-2 of the Exchange Act), is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 15% or
more of the then outstanding shares of IKON common stock; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on September 30, 1997,
constituted the Board and any new director whose appointment or election by the
Board or nomination for election by IKON’s shareholders was approved by a vote
of at least a majority of the directors then still in office who either were
directors on September 30, 1997 or whose appointment, election or nomination for
election was previously so approved; or

(iii) IKON consolidates with, or merges with or into, any other Person (other
than a wholly owned subsidiary of IKON), or any other Person consolidates with,
or merges with or into, IKON, and, in connection therewith, all or part of the
outstanding shares of common stock shall be changed in any way or converted into
or exchanged for stock or other securities or cash or any other property; or

(iv) a transaction or series of transactions in which, directly or indirectly,
IKON shall sell or otherwise transfer (or one or more of its subsidiaries shall
sell or otherwise transfer) assets (i) aggregating more than 50% of the assets
(measured by either book value or fair market value) or (ii) generating more
than 50% of the operating income or cash flow of IKON and its subsidiaries
(taken as a whole) to any other Person or group of Persons.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of IKON common stock
immediately prior to such transaction or series of transactions own a majority
of the outstanding voting shares and in substantially the same proportion in an
entity which owns all or substantially all of the assets of IKON immediately
following such transaction or series of transactions.

The term “Person” in the foregoing definition shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) IKON or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act), (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
IKON or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of IKON in substantially the
same proportions as their ownership of IKON stock.

(b) With respect to deferrals of Compensation, STI and Equity Rights that are
deferred to the Plan, and earned and vested, after December 31, 2004,

(i) any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of IKON representing more
than 35% of the voting power of the then outstanding securities of IKON;
provided that a Change in Control shall not be deemed to occur as a result of a
transaction in which IKON becomes a subsidiary of another corporation and in
which the shareholders of IKON, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
shareholders to more than 65% of all votes to which all shareholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);

(ii) the consummation of (A) a merger or consolidation of IKON with another
corporation where the shareholders of IKON, immediately prior to the merger or
consolidation, will not beneficially own, immediately after the merger or
consolidation, shares entitling such shareholders to more than 50% of all votes
to which all shareholders of the surviving corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote), or (B) a sale or other disposition
of all or substantially all of the assets of IKON; or

(iii) during any twelve month period after the Effective Date, individuals who
at the beginning of such period constituted IKON’s Board of Directors cease for
any reason to constitute a majority thereof, unless the election, or the
nomination for election by IKON’s shareholders, of at least a majority of the
directors who were not directors at the beginning of such period, was approved
by a vote of at least two-thirds of the directors then in office at the time of
such election or nomination who either (A) were directors at the beginning of
such period or (B) whose appointment, election or nomination for election was
previously so approved.

Notwithstanding the foregoing, to the extent that the occurrence of an event
described in this subparagraph (b) does not constitute a change in control for
purposes of Section 409A of the Code and its corresponding regulations, the
occurrence of such event shall not be deemed to be a Change in Control for
purposes of the Plan.

24. Miscellaneous.

(a) The existence of this Plan and the Election Forms hereunder, and any actions
undertaken pursuant hereto, shall not confer upon the Participant any right to
continued employment by IKON.

(b) This Plan shall be administered under and in accordance with the laws of the
Commonwealth of Pennsylvania, in which IKON’s principal place of business is
located.

(c) The terms of this Plan and the Election Forms and other documents executed
in accordance herewith shall be binding upon IKON, its successors and assigns,
and each Participant, his heirs and legal representatives.

(d) Any taxes imposed on a Participant shall be the sole responsibility of the
Participant. IKON shall have the right to deduct from any amounts payable under
the Plan any federal, state or local taxes required to be deducted or withheld
from such payments.

(e) No expenses of administering the Plan shall be charged against the
Participants or any payments made hereunder, except that IKON may, in its
discretion, allocate certain taxes to the accounts of Participants.

(f) As used herein, the singular shall include the plural, the masculine shall
include the feminine, and vice versa.

